Title: To Alexander Hamilton from Alexander Mowatt, 4 August 1798
From: Mowatt, Alexander
To: Hamilton, Alexander


          
            sir
            New York 4 Augt. 1798
          
          In Consequence of the polite Notice you were pleased to Afford my Application yesterday, I take the liberty to remind you that an Appointment to some Office in the Commissary’s department would be what I should wish, Any such to which you may suppose me Equal will be of Essential service to—sir Your Hble Servnt.
          
            Alexr. Mowatt
          
          Col. Alexr. Hamilton
        